DETAILED ACTION

Information Disclosure Statement
The information disclosure statement submitted on 10/30/20 and 4/16/20 have been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being  anticipated by Wernersson (US Pub. 2019/0312617).
Regarding claims 1 and 15, Wernersson discloses a user equipment (UE) comprising: 
a transceiver (par.0192 “a wireless device or network node”) configured to: 
transmit, to a base station (BS), UE capability information including a full power transmission capability of the UE, wherein the full power transmission capability of the UE includes a parameter S to indicate a group of full power (par.093 “full power for rank 1”) transmit precoding matrix indicators (par.014 “TPMI…that the UE should use on its UL antennas”, par.015 “TPMI…such as SRIs….Transmission Rank Indicators TRIs….SRS transmission from the UE”, par.020 “let the UE choose the precoders……SRS resource would be transmitted from…UE antennas”); and 

a processor operably connected to the transceiver (fig.5 elements 520, 526), the processor, based on the configuration information, configured to: 
determine the PUSCH transmission (par.015 “UL resource where Physical Uplink Shared Chanel PUSCH is to be transmitted”, par.086 “PUSCH…is signaled from the gNB to the UE”); and 
determine a power level for the PUSCH transmission, wherein the transceiver is further configured to transmit, to the BS, the PUSCH transmission with the determined power level (par.086), 
wherein the power level corresponds to full power if the TPMI is included in the group of full power TPMIs (par.082, 086), and 
wherein the TPMI indicates a precoding matrix and a number of layers for the PUSCH transmission (fig.1-4, par.015 “TPMI…..PUSCH…number of spatially multiplex layers”).  
Regarding claims 2, 9 and 16, Wernersson discloses the transceiver is configured to receive a portion of the configuration information, which includes the TPMI, via downlink control information DCI (par.029).  
Regarding claims 3, 10 and 17, Wernersson discloses the UE capability information includes coherence capability of antenna ports at the UE, where the coherence capability is one of non-coherent or partial-coherent, partial-coherent 
Regarding claim 8, Wernersson discloses
a A base station (BS) comprising: 
a transceiver configured to receive, from a user equipment (UE), UE capability information including a full power transmission capability of the UE, wherein the full power transmission capability of the UE includes a parameter S to indicate a group of full power transmit precoding matrix indicators (par.0192 “a wireless device or network node”, par.014 “TPMI…that the UE should use on its UL antennas”, par.015 “TPMI…such as SRIs….Transmission Rank Indicators TRIs….SRS transmission from the UE”, par.020 “let the UE choose the precoders……SRS resource would be transmitted from…UE antennas”); and 
a processor operably coupled to the transceiver, the processor configured to generate configuration information for a physical uplink shared channel (PUSCH) transmission, wherein the configuration information includes a TPMI (fig.5 elements 570, par.014-015); 
wherein the transceiver is further configured to: 
transmit, to the UE, the configuration information for the PUSCH transmission (par.014 “the NR base station configures the UE to transmit Sounding Reference Signal 
receive, from the UE, the PUSCH transmission, the PUSCH transmission transmitted with a power level (par.016 “additional uses include power control”), 
wherein the power level corresponds to full power if the TPMI is included in the group of full power TPMIs (par.082, 086), and 
wherein the TPMI indicates a precoding matrix and a number of layers for the PUSCH transmission (fig.1-4, par.015 “TPMI…..PUSCH…number of spatially multiplex layers”).  

Allowable Subject Matter
Claims 4-7, 11-14 and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642